In an action for divorce and ancillary relief, the defendant husband appeals, as limited by his brief, from so much of an order of the Supreme Court, Suffolk County (Friedenberg, J.), dated September 11, 1987, as awarded the plaintiff wife $1,667 per month, pendente lite, for her support and maintenance.
Ordered that the order is affirmed insofar as appealed from, with costs.
The pendente lite maintenance award is amply supported by the record and premised upon legitimate need. Mollen, P. J., Lawrence, Eiber and Sullivan, JJ., concur.